IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs, July 1, 2011

  MITCHELL EADS, TDOC #243729, v. TENNESSEE DEPARTMENT OF
                   CORRECTION, ET AL.

                Appeal from the Chancery Court for Morgan County
                No. 1034   Hon. Frank V. Williams, III., Chancellor


              No. E2010-02246-COA-R3-CV-FILED-AUGUST 31, 2011




Petitioner filed a Common Law Writ of Certiorari, alleging he was convicted of a
disciplinary infraction while incarcerated, and that the conviction was illegal, arbitrary and
fraudulent. Respondents filed a Motion to Dismiss on the grounds that the Petition contained
no oath or affirmation and did not state it was the first application for a writ pursuant to
Tenn. Code Ann. §27-8-104(a) and 106. Further that petitioner failed to file a certified copy
of his inmate trust account statement pursuant to Tenn. Code Ann. §41-21-807(a). The Trial
Court entered an Order of Dismissal for the deficiencies set forth in the Motion to Dismiss.
Petitioner has appealed and we affirm the Trial Court's Order of Dismissal on the grounds
set forth in that Order.


 Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Affirmed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., J., and D. M ICHAEL S WINEY, J., joined.


Mitchell Eads, Wartburg, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter, Joseph F. Whalen, Associate Solicitor
General, and Lee Pope, Assistant Attorney General, Nashville, Tennessee, for the appellees,
Tennessee Department of Correction, et al.
                                          OPINION


        Petitioner, Mitchell Eads, a pro se appellant, filed a Petition for Common Law Writ
of Certiorari in the Morgan County Chancery Court, against TDOC and various jail officials.
He alleged that he was convicted of a disciplinary infraction, and that the conviction was
illegal, arbitrary, and fraudulent. He alleged that the Board relied solely upon information
given by confidential informants, but that the reporting officer did not keep records regarding
the informants’ reliability or credibility, and that he was not allowed to confront his accusers.

       The Petition is signed by Eads and notarized, but is not verified as required by statute,
nor does it state that it is the first application for the writ. See Tenn. Code Ann. §27-8-104(a)
and 106.

        Eads later filed an Amended Petition, which also alleged that he was denied the ability
to call witnesses on his behalf at the hearing before the Board, but the Amended Petition is
likewise deficient in the same manner as the original Petition. Defendants filed a Motion to
Dismiss, asserting the petition should be dismissed because it contained no oath or
affirmation, and also because it did not state that it was the first application for the writ,
pursuant to Tenn. Code Ann. §27-8-104(a) and 106. Defendants further stated that the
Petition should be dismissed because Eads failed to file a certified copy of his inmate trust
account statement pursuant to Tenn. Code Ann. §41-21-807(a).

      The Trial Court entered an Order of Dismissal, dismissing the petition because of the
above-listed deficiencies, and petitioner has appealed.

       The issue raised by petitioner is whether the Trial Court erred in dismissing his
petition.

       This precise issue, of whether the Trial Court can dismiss a Petition for Writ of
Certiorari for failing to comply with the statutory requirements, has been addressed in
numerous cases. Tenn. Code Ann. §27-8-104(a) requires that a petition must be “supported
by oath or affirmation”, and Tenn. Code Ann. §27-8-106 provides that the petition “may be
sworn to before the clerk of the circuit court, the judge, any judge of the court of general
sessions, or a notary public, and shall state that it is the first application for the writ.”

       We have repeatedly and consistently held that the requirements of these statutes are
mandatory, and that a failure to comply with same will deprive the trial court of subject
matter jurisdiction. Jackson v. TDOC, 240 S.W.3d 241 (Tenn. Ct. App. 2006); Richardson
v. Dept. of Correction, 2011 WL 345817 (Tenn. Ct. App. Jan. 31, 2011); Stewart v. Tenn. Bd.

                                               -2-
of Probation and Parole, 2008 WL 2743606 (Tenn. Ct. App. July 11, 2008); Patterson v.
Wayne Co. Boot Camp, 2007 WL 3443149 (Tenn. Ct. App. Nov. 15, 2007); Bowling v.
Tennessee Bd. of Paroles, 2002 WL 772695 (Tenn. Ct. App. Apr. 30, 2002).

       In cases, where the petitioner failed to support the petition by oath or affirmation and
failed to state that it was the first application for the writ, we affirmed the trial court’s
dismissal of the petition. Id. Moreover, it has repeatedly been noted that pro se litigants are
not excused from “complying with the same applicable substantive and procedural law that
represented parties must comply with”. See Patterson and Bowling.

       In this case, Eads did sign the petition before a notary, but failed to verify the contents
of the petition by oath or affirmation, and he also failed to state that it was his first
application for the writ. The Trial Court properly dismissed his petition pursuant to the
above cases.

       The Judgment of the Trial Court is affirmed and the cause remanded, with the cost of
the appeal assessed to Mitchell Eads.




                                                     _________________________________
                                                     HERSCHEL PICKENS FRANKS, P.J.




                                               -3-